DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Final Office Action mailed 7/28/2021, Applicant has submitted an amendment and Request for Continued Examination filed 10/27/2021.
Claim(s) 40 has/have been amended.  
Election/Restrictions
Applicant’s election without traverse of claims 40-45, 48-50 in the reply filed on 1/14/2021 is acknowledged.
Claims 31-39, 46-47 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2021.
Claims 40-41, 43-45, 48-50 are currently pending and under examination.
Response to Arguments
New prior art rejections necessitated by amendment are presented below.
Short version: 
Same combination of Weber, Lepinski, Nicholson, Malhotra, Junqua, and Hurst-Hiller as last time, including where the dialect used to audibly present the command/task to be performed to the user via the speaker of the “output unit” is determined based on GPS/IP-address/area-code/cell-tower-based location.
Kim et al. (US 2010/0114559) describes multiple factors being used to determine language, where one of the factors is IP-address-based region, and thus suggests where the determining of the dialect used to audibly present the command/task to be performed to the user via the speaker of the “output unit” is, instead, based on multiple factors, one of which is the GPS/IP-address/area-code/cell-tower-based location.
Odinak et al. (US 2013/0016815) describes where a user’s dialect can be determined by comparing user speech intonation to identify a most similar population, and thus suggests where another one of the multiple factors is how similar a user’s speech sample’s intonation is to the respective intonation of speech of each of a plurality of populations (which suggests that there is a database of populations, where each population has a respective dialect and a respective speech intonation, such that determining which population has a “most similar” intonation can be identified)
Chang (US 6,456,975) teaches where dialects can be particular to a specific region of people (e.g. people living in Mississippi), and thus suggests where each of the plurality of populations is a population corresponding to a respective region (e.g. a respective one of the United States).
Overall: Weber, Lepinski, Nicholson, Malhotra, Junqua, Hurst-Hiller, Kim, Odinak, and Chang suggest where “setting information” is output “as a voice” using a dialect which is determined using GPS/IP-address/area-code/cell-tower “position information” and based on a dialect corresponding to a region-specific population whose speech intonation is most similar to intonation of a sample of the user’s speech, where “most similar” suggests where the user’s speech sample’s intonation is compared to 

Claim Interpretation
	“the position information recognized by the position information recognition unit” in the 2nd to last limitation of claim 40 and in claim 44 is interpreted as referring to “position information recognized by the position information recognition unit” in the “an output unit outputting the setting information on the setting function based on position information recognized by the position information recognition unit” (because the wording “position information recognized by the position information recognition unit” matches exactly) and not to “position information” in “a position information recognition unit recognizing position information”.
“the user’s visage” in “the collected image information on the user’s visage” is interpreted as referring to “a user’s visage” in “collecting image information on a user’s visage” (not to another recitation of “a user’s visage” in claim 40, because this recitation of “the user’s visage” is part of an entire phrase that has antecedent basis from “collecting image information on a user’s visage”)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 40-41, 43-45, 48-50, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As amended, claim 40 recites “wherein the output unit comprises a voice output unit outputting the setting information as a voice, by using the position information recognized by the position information recognition unit and the region dialect recognized by the region recognition unit” (i.e. outputting the setting information as a voice based on both the position information recognized by the position information recognition unit and the region dialect recognized by the region recognition unit) which does not have written description in the original Specification (i.e. the Specification of Application 15/103,528, hereafter referred to “the original Specification”) is new matter.
The original Specification (paragraph 26) describes “The output unit may include a voice output unit outputting the information on the setting function as a voice by the position recognized by the position information recognition unit or a dialect used in a region” (i.e. one or the other of position information or region dialect)
original Specification also describes, in paragraphs 18, 187-188 and 196-199 where user dialect is recognized based on voice intonation and where the recognized dialect is used to output a voice using the recognized dialect.
The original Specification also describes, in paragraph 284, where position information is used to optimize setting information which is output to the user.
While this may suggest where position information is used to determine what to say in a voice output (the semantic content of the voice output) and where region dialect information is used to determine what language is used to speak the voice output, the original Specification does not sufficiently describe in writing where both position and region dialect are used to output setting information as a voice.  The original Specification only specifically describes separate embodiments, where each embodiment only uses one or the other of position information and region dialect to output a voice.  
Paragraph 304 also does not appear to be sufficient to support “wherein the output unit comprises a voice output unit outputting the setting information as a voice, by using the position information recognized by the position information recognition unit and the region dialect recognized by the region recognition unit”, because it only describes that other modifications and embodiments and variations are possible, without specifically describing the particular embodiment claimed by “wherein the output unit comprises a voice output unit outputting the setting information as a voice, by using the position information recognized by the position information recognition unit and the region dialect recognized by the region recognition unit”
and the region dialect recognized by the region recognition unit” does not have written description support in the original Specification and is, therefore, new matter.

	The dependent claims include the issues of their respective parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-41, 43-45, 48-50, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 40, “the voice” in line 7 is ambiguous (line 2 recites “a voice” and line 6 recites “a voice inputted from the voice input unit” and these two recitations of “a voice” are not necessarily the same, and it is not clear which one is the voice that “the voice” in line 7 is supposed to refer to).

The dependent claims include the issues of their respective parent claims.

Claim Analysis - 35 USC § 101
	Claim 40 is interpreted under 112(f) and therefore is not interpreted as incorporating a non-statutory embodiment including only software “units”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40, 43, 45, 48, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 9,401,140), hereafter Weber, in view of Weber, in view of Lepinski et al. (“Using Eye Contact and Contextual Speech Recognition for Hands-Free Surgical Charting”, cited in IDS and search report), hereafter Lepinski, and Nicholson et al. (US 2006/0192775), hereafter Nicholson, Malhotra et al. (US 2013/0063369), hereafter Malhotra, Junqua (US 2004/0054534), Hurst-Hiller et al. (US 2007/0005570), hereafter Hurst-Hiller, Kim et al. (US 2010/0114559), hereafter Kim, and Odinak et al. (US 2013/0016815), hereafter Odinak, and Chang (US 6,456,975).

As per Claim 40, Weber suggests A smart home appliance comprising: a voice input unit collecting a voice; a voice recognition unit recognizing a text corresponding to the voice collected through the voice input unit;… a capturing unit collecting an image for detecting a user…; a memory unit mapping information, the mapped information comprising information that is the text recognized by the voice recognition unit and setting information that is a setting function, and storing the mapped information, and storing a keyword information that a user may input to start a voice…; a control unit determining whether to perform a voice… based on voice information collected by the voice input unit… image information collected by the capturing unit, and an output unit… (col. 2, line 54 - col. 3, line 25; col. 3, line 62 – col. 4, line 22; col. 6, lines 7-39; col. 7, lines 15-65; col. 8, lines 14-25; col. 9, lines 1-28; col. 15, line 59 – col. 16, line 5; Figures 1-3; [all paragraphs and Figures are cited for each limitation with “key” paragraphs and Figures pertaining to each limitation identified below, i.e. all other paragraphs and Figures not specifically referenced for any particular limitation are eligible to provide context and additional support]
“A smart home appliance comprising: a voice input unit collecting a voice;”: Col. 2, line 54 – col. 3, line 4 describes where a local computing device in communication with a microphone/receiver monitors sounds in a room/apartment/house in which the local computing device is placed.  Col. 3, lines 5-25 describes where an “intelligent agent” receives voice queries/commands from a user and performs tasks, and an embodiment where the local computing device also receives/processes voice queries/commands by itself.  Col. 6, lines 18-39 also describe where the input device can be a microphone.  Col. 3, line 62 – col. 4, line 22 describes where a local computing device can be a number of different types of conventional computers [at least some of which, like a laptop, conventionally/commonly include a memory and a display screen 
These portions suggest “A smart home appliance comprising: a voice input unit collecting a voice;” [a local computing “appliance/”device which is placed in a room/apartment/house/”home”, where the local computing device includes an intelligent agent that receives and processes commands/queries, such that the local computing device “home appliance” is “smart”, where the local computing device includes a microphone that captures a user speech/voice command/query/word/phrase]
“a voice recognition unit recognizing a text corresponding to the voice collected through the voice input unit;...”: As discussed in the previous 2 paragraphs, col. 2, line 54 – col. 3, line 4 and col. 3, lines 5-25 suggest a local computing device in a house/room/apartment/”home” which includes a microphone and intelligent agent and receives and processes voice queries/commands. Col. 9, lines 16-28 describes where speech received from a local computing device is recognized to generate speech recognition results such as a textual transcription.  Col. 3, lines 5-25 further describes where “the local device may process the voice query or command by itself, in part or in whole”, and where, as an alternative to routing queries or commands to a remote computing device for processing, “voice queries or commands may be processed 
These portions suggest “a voice recognition unit recognizing a text corresponding to the voice collected through the voice input unit;…” [where the local computing device “smart home appliance” includes a transcription module that generates/”recognizes” a textual transcription as a textual transcription of a speech command/query captured by the local computing device’s microphone]
“a capturing unit collecting an image for detecting a user…;”: Col. 7, lines 27-41 describes where the local computing device may capture speech only during a monitoring state.  Col. 7, lines 42-65 further describes entering a monitoring state in response to a stimulus which may be, among other things, a “wake word” or visual detection of a speaker by a camera, where one example of visual detection is where a speaker may direct speech to the local computing device by facing a camera and speaking [suggesting that a monitoring state can be entered based on detecting a wakeword or that the user is detected in an image captured by the camera or that the user is facing a camera of the local computing device].  Col. 8, lines 14-25 also describes where an image of a speaker’s face may be obtained [for speaker identification purposes].  Col. 3, line 62 – col. 4, line 22 describes where a local computing device can be a number of different types of conventional computers [at least some of which, like a laptop, conventionally/commonly include a memory and a display screen and a speaker, and at least some of which, like a mobile phone, 
These portions suggest “a capturing unit collecting an image for detecting a user…;” [a camera is included in the local computing device, just like the microphone, and the camera is used to capture image data that is used to detect that a user is in the image, or that the user is facing the camera]
“a memory unit mapping information, the mapped information comprising information that is the text recognized by the voice recognition unit and setting information that is a setting function, and storing the mapped information”: Col. 2, line 54 – col. 3, line 4 and col. 3, lines 5-25 suggest a local computing device in a house/room/apartment/”home” which includes a microphone and intelligent agent and receives and processes voice queries/commands. Col. 9, lines 16-28 describes where speech received from a local computing device is recognized to generate speech recognition results such as a textual transcription.  Col. 7, lines 15-27 describes where a local computing device accepts speech voice commands to perform various functions, including an example where a spoken voice command requests the local computing device to play a song, TV program, etc. [which suggests that the local computing device actually does what the spoken voice command instructs the local computing device to do].  Col. 9, lines 1-15 describes an example of responding to natural language 
These portions suggest “a memory unit mapping information, the mapped information comprising information that is the text recognized by the voice recognition unit and setting information that is a setting function, and storing the mapped information” [The combination of a local device memory and a portion of an intelligent agent in the local device memory which identifies a query/command/task in speech recognition results can collectively be interpreted as a “memory unit” because they collectively, among other things, store information, and the portion of the intelligent agent part of that “memory unit” associates/”maps” the textual transcription speech 
“a memory unit… storing a keyword information that a user may input to start a voice…;”: Col. 7, lines 27-41 describes where the local computing device may capture speech only during a monitoring state.  Col. 7, lines 42-65 further describes entering a monitoring state in response to a stimulus which may be, among other things, a “wake word” or visual detection of a speaker by a camera, where one example of visual detection is where a speaker may direct speech to the local computing device by facing a camera and speaking [suggesting that a monitoring state can be entered based on detecting a wakeword or that the user is detected in an image captured by the camera or that the user is facing a camera of the local computing device].  Col. 8, lines 14-25 also describes where an image of a speaker’s face may be obtained [for speaker identification purposes]
These portions suggest “a memory unit… storing a keyword information that a user may input to start a voice…;” [the local computing device’s memory further includes, in addition to the suggested “mapped information”, wake word/”keyword” information that the user can speak to start a monitoring state that captures voice/speech]

These portions further suggest “a control unit determining whether to perform a voice… based on voice information collected by the voice input unit… image information collected by the capturing unit” [where the local computing device further includes a hardware component or “unit” of code which “controls”/”determines”, based on a stimulus, whether the local computing device is or is not in a monitoring state which is needed to perform voice recognition, where the stimulus is either detecting the user with the camera or detecting a spoken wake word, where the spoken wake word is suggested to be captured with the microphone]

These portions suggest “and an output unit…” [a portion of the intelligent agent in the local computing device which determines what results to present and a speaker included in the local computing device that outputs audio and a display screen included in the local computing device that outputs visual data are collectively interpreted as “an output unit…”, where the speaker and the display screen are interpreted as part of the local computing device “smart home appliance”, and where computing devices commonly/conventionally include both an audio output device and a display])
Weber does not, but Lepinski suggests a capturing unit collecting an image for detecting the user’s visage, and wherein the control unit comprises a face detection unit recognizing that a user is in a staring state for voice input when image information on a user’s visage is collected for more than a setting time through the capturing unit (“threshold requirement for uninterrupted gaze… Once this threshold is met, the speech recognition is enabled until a command is detected or until the user stops fixing their gaze on the camera”, Section III. B.; “face detection”, Section III. A.

Lepinski teaches activating/enabling speech recognition in response to “uninterrupted gaze” [Section III. B.] and where face detection is used for gaze detection.  This at least suggests where speech recognition is activated/enabled in response to detecting a user’s face for a threshold amount of time [“uninterrupted” is at least suggested to refer to where the user is constantly gazing for a period of time].
Lepinski suggests where the local computing device embodiment discussed above in the portion of this rejection of claim 40 based on Weber [local computing device that includes the intelligent agent and captures/processes voice commands/queries by itself, which includes a speech-to-text transcriber/recognizer, which “maps” a textual transcription to a command/task/”setting function” and which is suggested to store a wakeword that can be used as a stimulus to activate a monitoring-state, and enables monitoring and speech recognition in response to at least one of two stimuli, specifically a spoken wake word and a camera detecting a user] uses Lepinski’s uninterrupted face detection as a stimulus for activating monitoring [i.e. detects a user’s face/”visage” using the camera, and activating monitoring when the user’s face is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one camera-based voice process activation criterion with another because the prior art teaches the claimed invention except for the substitution of a camera-based voice process activation criterion which does not necessarily detect a user’s face for a period of time with a camera-based voice process activation criterion which does.  Lepinski teaches that a camera-based voice process activation criterion which detects a user’s face for a period of time was known in the art.  One of ordinary skill in the art could have substituted one camera-based voice process activation criterion with another to obtain the predictable results of a device which processes speech commands/queries using speech recognition, which identifies a command/task to be performed in textual transcription speech recognition results, and which activates a monitoring state in response to stimuli including a wake word and detecting a user using a camera (as per Weber) where detecting a user using a camera includes detecting a user’s face for a threshold time (as per Lepinski).
Weber, in view of Lepinski, do not, but Nicholson suggests storing a keyword information that a user may input to start a voice recognition service, a control unit determining whether to perform a voice recognition service based on voice information collected by the voice input unit and image information collected by the capturing unit, and wherein the control unit determines that a voice recognition service standby state is entered when it is recognized that there is keyword information in a voice through the voice input unit and a user is in the staring state through the face detection unit (“turning voice recognition on and off based on where the user is looking… Visual cues may be used alone or in conjunction with other criteria”, paragraph 6; “uses the presence pose, and/or gaze information to activate or deactivate voice recognition for command and control”, paragraph 42; 
The combination [thus far] is as discussed above in the portion of this rejection of claim 40 based on Lepinski.
Weber further describes a stimulus example [col. 7, lines 41-65] where a user speaks into a microphone while facing the camera, but does not specifically teach where both camera and wake word stimulus are used simultaneously to enable monitoring and recognition, and does not specifically teach that the monitoring state is a voice recognition service [even though this is suggested since Weber’s device does not capture speech when not monitoring which means it is impossible to perform voice recognition when not monitoring]
Nicholson specifically teaches where “visual cues” such as “gaze information” can be used “in conjunction with other criteria” in order to activate or deactivate voice recognition.
Nicholson thus suggests where the Weber/Lepinski combination discussed above in the portion of this rejection based on Lepinski, instead of activating monitoring [and maybe recognition] based on only one of a wake word [“keyword”] or detecting the user’s face for a threshold time [i.e. detecting that the user is “staring”], activates 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of activated voice process with another and one type of voice process activation with another because the prior art teaches the claimed invention except for the substitution of an activated voice process which is not necessarily voice recognition with an activated voice process which is voice recognition, and the substitution of a voice process activation which does not necessarily activate voice recognition in response to multiple criteria with voice process activation that does.  Nicholson teaches that voice recognition as an activated voice process and voice recognition activation that activates voice recognition in response to multiple criteria was known in the art.  One of ordinary skill in the art could have substituted one type of activated voice process with another and could have substituted one type of voice process activation with another to obtain the predictable results of a device which processes speech commands/queries using speech recognition, which identifies a command/task to be performed in textual transcription speech recognition results, and which activates a monitoring state in response to stimuli including a wake word and detecting a user using a camera (as per Weber) where detecting a user using a camera includes detecting a user’s face for a threshold time (as per Lepinski) where the activation also activates recognition and where the activation is in response to multiple cues/stimuli (as per Nicholson).
and an output unit outputting the setting information… and wherein the output unit comprises a… output unit outputting the setting information… (paragraph 55;
As discussed above in the portion of this rejection of claim 40 based on Weber, Weber suggests “a memory unit mapping information, the mapped information comprising information that is the text recognized by the voice recognition unit and setting information that is a setting function, and storing the mapped information” [The combination of a local device memory and a portion of an intelligent agent in the local device memory which identifies a query/command/task in speech recognition results can collectively be interpreted as a “memory unit” because they collectively, among other things, store information, and the portion of the intelligent agent part of that “memory unit” associates/”maps” the textual transcription speech recognition results produced by the local computing device’s transcription module “voice recognition unit” with/to a command/task to be performed, where the command/task is a “function” that “sets” the local computing device to perform a particular “function”, where one task in particular is retrieving information.  Once associated/”mapped” with/to each other by the intelligent agent, either one of the textual transcription or the associated task/command/”setting function” can be interpreted as “information” that has been “mapped” and which is at least momentarily “stored” in the “memory unit”] “and an output unit…” [a portion of the intelligent agent in the local computing device which determines what results to present and a speaker included in the local computing device that outputs audio and a display screen included in the local computing device that outputs visual data are collectively interpreted as “an output unit…”, where the 
Malhotra determining that a user’s voice input spoken utterance is determined to correspond to a predetermined function [similar to a command/task “setting function” in Weber, see paragraph 55] and further describes “presenting the determined predetermined function… by audio via a speaker”.
Malhotra thus suggests “and an output unit outputting the setting information…” and “wherein the output unit comprises a… output unit outputting the setting information…” [where an additional action performed by the Weber/Lepinski/Nicholson combination in response to identifying a command/task to be performed in the textual transcription speech recognition results produced by the local computing device’s transcription module “voice recognition unit” is audibly presenting the command/task to be performed to the user via the speaker of the “output unit”])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to combine prior art elements according to known methods because the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (Weber describes identifying a command/task to be performed in the textual transcription speech recognition results, and Malhotra describes audibly presenting a predetermined function that is determined to correspond to a user’s voice input).  One of ordinary skill in the art could have combined the elements as claimed by known 
Weber, in view of Lepinski, Nicholson, and Malhotra, do not, but Junqua suggests an output unit outputting the setting information based on position information… and wherein the output unit comprises a voice output unit outputting the setting information as a voice, by using the position information…and wherein the voice output unit outputs region customized information by using a dialect in a region… (paragraphs 13, 26-27, 31;
The combination [thus far] is as described in the portion of this rejection of claim 40 based on Malhotra.

Junqua thus suggests “an output unit outputting the setting information based on position information…” and “wherein the output unit comprises a voice output unit outputting the setting information as a voice, by using the position information…and wherein the voice output unit outputs region customized information by using a dialect in a region…”: where the audible presentation of the task/command/function identified in the textual transcription speech recognition results [the “outputting” of “the setting information”] is a synthesized voice output which is in a dialect, where the dialect is determined based on a location/position.  “outputting the setting information” using a synthesized voice in a dialect that is determined based on the “position information” “output[s] the setting information” “based on the position information”, and “output[s]” the setting information” “as a voice, by using the position information”.  The speaker of the “output unit” can be interpreted as a “voice output unit” because it outputs the synthesized speech in the position-based dialect, and the speaker “outputs region customized information by using a dialect in a region” because the synthesized voice is customized to be in a “dialect” corresponding to the location/”region”/”position”)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of audio output with another because the prior art teaches the claimed invention except for the substitution of audio output which is not necessarily synthesized speech output in a dialect determined based on a location with audio output which is.  Junqua teaches that audio 
Weber, in view of Lepinski, Nicholson, Malhotra, and Junqua, do not, but Hurst-Hiller suggests a position information recognition unit recognizing position information and an output unit outputting the setting information based on position information recognized by the position information recognition unit, and wherein the output unit comprises a voice output unit outputting the setting information as a voice, by using the position information recognized by the position information recognition unit…, and wherein the voice output unit outputs region customized information by using a dialect in a region determined... (“user can then vocally enter his/her search query… voice search query… microphone… transmit… voice search query to the search engine… may additionally transmit information regarding geographical location information of the device… to the search 
The combination [thus far] is as discussed in the portion of this rejection based on Junqua.
Hurst-Hiller [like Weber] describes where a voice query is entered [paragraphs 16 and 23], and further describes where location information can be determined from a device like a GPS device, or from an IP address or area code [paragraphs 16 and 23].
Hurst-Hiller thus suggests “a position information recognition unit recognizing position information and an output unit outputting the setting information based on position information recognized by the position information recognition unit,” and “wherein the output unit comprises a voice output unit outputting the setting information as a voice, by using the position information recognized by the position information recognition unit…, and wherein the voice output unit outputs region customized information by using a dialect in a region determined...”: where the Weber/Lepinski/Nicholson/Malhotra/Junqua combination local computing device includes a location/”position information”-deriving/”determining”/”recognizing” component/”unit” [e.g. a GPS sensor, or an area-code/IP-address/cell-tower-based-location-determining “unit” for other types of location-determining] used to 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of location information with another because the prior art teaches the claimed invention except for the substitution of location information which is not necessarily determined/recognized based on, for example, GPS, IP address of a device, area code of a device, and cell phone tower location, with location information which is.  Hurst-Hiller teaches that location information which is determined/recognized based on, for example, GPS, IP address of a device, area code of a device, and cell phone tower location, was known in the art.  One of ordinary skill in the art could have substituted one type of location information with another to obtain the predictable results of a device which processes speech commands/queries using speech recognition, which identifies a command/task to be performed in textual transcription speech recognition results, and which activates a monitoring state in response to stimuli including a wake word and detecting a user using a camera (as per Weber) where detecting a user using a camera includes detecting a user’s face for a threshold time (as per Lepinski) where the activation also activates recognition and where the activation is in response to multiple cues/stimuli (as per Nicholson) where the identified command/task is audibly presented to the user (as per Malhotra) where the audible presentation uses a synthesized voice with a dialect 
	Weber, in view of Lepinski, Nicholson, Malhotra, Junqua, and Hurst-Hiller, do not, but Kim suggests wherein the output unit comprises a voice output unit outputting the setting information as a voice, by using the position information recognized by the position information recognition unit and…, and wherein the voice output unit outputs region customized information by using a dialect in a region… (paragraph 13; 
	Kim [paragraph 13] describes where language of a user input is determined based on “several factors in combination”, where one of the factors is a region determined based at least in part on IP address [similar to how Hurst-Hiller determines location/position].
Kim suggests “wherein the output unit comprises a voice output unit outputting the setting information as a voice, by using the position information recognized by the position information recognition unit and…, and wherein the voice output unit outputs region customized information by using a dialect in a region…”: where the GPS/IP-address/area-code/cell-tower-based dialect determination of the Weber/Lepinski/Nicholson/Malhotra/Junqua/Hurst-Hiller combination is, instead, a multiple-factor language/dialect determination which is based on the GPS/IP-address/area-code/cell-tower and is also based on another factor)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of language 
Weber, in view of Lepinski, Nicholson, Malhotra, Junqua, Hurst-Hiller, and Kim, do not, but Odinak suggests a... recognition unit including a database for dialects used… a plurality of… and extracting the intonation of a voice inputted from the voice input unit to determine a… dialect of the voice from the plurality of… and wherein the output unit comprises a voice output unit outputting the setting information as a voice, by using the position information recognized by the position information recognition unit and the… dialect recognized by the… recognition unit, and wherein the voice output unit outputs region customized information by using a dialect… determined by the… recognition unit (paragraph 32; 
Odinak [paragraph 32] describes where a user’s dialect can be determined by comparing a voice sample of the user with other populations to identify the population to which the user’s voice sample is the most similar based on voice characteristics, such as intonation, and where the user’s speech can then be classified as having the dialect associated with the most similar population [where the intonation-based similarity is at least suggested to be a similarity between intonation of the user’s voice sample and intonation of voice data of the most similar population]
Odinak suggests “a... recognition unit including a database for dialects used… a plurality of… and extracting the intonation of a voice inputted from the voice input unit to determine a… dialect of the voice from the plurality of…” and “wherein the output unit comprises a voice output unit outputting the setting information as a voice, by using the position information recognized by the position information recognition unit and the… dialect recognized by the… recognition unit, and wherein the voice output unit outputs region customized information by using a dialect… determined by the… recognition unit”: where the another factor used to determine the dialect [in addition to the GPS/IP-address/area-code/cell-tower-based position/location factor] in the 

Weber, in view of Lepinski, Nicholson, Malhotra, Junqua, Hurst-Hiller, Kim, and Odinak, do not, but Chang suggests a region recognition unit including a database for dialects used in a plurality of regions and extracting the intonation of a voice inputted from the voice input unit to determine a region dialect of the voice from the plurality of regions and wherein the output unit comprises a voice output unit outputting the setting information as a voice, by using the position information recognized by the position information recognition unit and the region dialect recognized by the region recognition unit, and wherein the voice output unit outputs region customized information by using a dialect in a region determined by the region recognition unit (col. 1, line 56 - col. 2, line 10;
Odinak does not specifically state that a populations associated with a dialects are each a population associated with a region.
Chang [col. 1, line 56 – col. 2, line 10] describes where dialects can be particular to a specific region of people [e.g. region of people living in Mississippi], which also suggests where there are other regions of people living in other states/regions.
Chang suggests “a region recognition unit including a database for dialects used in a plurality of regions and extracting the intonation of a voice inputted from the voice input unit to determine a region dialect of the voice from the plurality of regions” and “wherein the output unit comprises a voice output unit outputting the setting information region dialect recognized by the region recognition unit, and wherein the voice output unit outputs region customized information by using a dialect in a region determined by the region recognition unit”: where the plurality of populations that are each associated with a respective dialect are more specifically populations that are each associated with a respective particular region).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of population with another because the prior art teaches the claimed invention except for the substitution of populations which are not necessarily each associated with a respective region with populations which are.  Chang suggests that populations which are each associated with a respective region were known in the art.  One of ordinary skill in the art could have substituted one type of population with another to obtain the predictable results of a device which processes speech commands/queries using speech recognition, which identifies a command/task to be performed in textual transcription speech recognition results, and which activates a monitoring state in response to stimuli including a wake word and detecting a user using a camera (as per Weber) where detecting a user using a camera includes detecting a user’s face for a threshold time (as per Lepinski) where the activation also activates recognition and where the activation is in response to multiple cues/stimuli (as per Nicholson) where the identified command/task is audibly presented to the user (as per Malhotra) where the audible presentation uses a synthesized voice with a dialect determined based on a location (as per Junqua) where the location is determined based on GPS, IP address of the device, area code of the 

As per Claim 43, Weber, in view of Lepinski and Nicholson do not, but Junqua suggests wherein the output unit outputs information optimized for a region… among a plurality of information on the setting function (paragraphs 13, 26-27, 31;
Same combination as discussed in the rejection of claim 40.
Junqua further suggests “wherein the output unit outputs information optimized for a region… among a plurality of information on the setting function”: As part of presenting a synthesized voice of the task/command/function in a location-based dialect to the user, one of a plurality of pieces of speech that form the presented synthesized voice is output ”among” the plurality of pieces of speech that form the presented synthesized voice, where the one of the plurality of pieces of speech is tailored/configured/”optimized” to convey the dialect corresponding-to/”for” the location/”region” [for example, a portion of a word that describes a command/task/function and that has a sound specific to a region’s dialect’s pronunciation of the word of the command/task/function can be interpreted as a portion 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of audio output with another because the prior art teaches the claimed invention except for the substitution of audio output which is not necessarily synthesized speech output in a dialect determined based on a location with audio output which is.  Junqua teaches that audio output which is syntheized speech output in a dialect determined based on a location was known in the art.  One of ordinary skill in the art could have substituted one audio output with another to obtain the predictable results of a device which processes speech commands/queries using speech recognition, which identifies a command/task to be performed in textual transcription speech recognition results, and which activates a monitoring state in response to stimuli including a wake word and detecting a user using a camera (as per Weber) where detecting a user using a camera includes detecting a user’s face for a threshold time (as per Lepinski) where the activation also activates recognition and where the activation is in response to multiple cues/stimuli (as per Nicholson) where the identified command/task is audibly presented to the user (as per Malhotra) where the audible presentation uses a synthesized voice with a dialect determined based on a location (as per Junqua)
Weber, in view of Lepinski, Nicholson, Malhotra, and Junqua, do not, but Hurst-Hiller suggests wherein the output unit outputs information optimized for a region recognized by the position information recognition unit among a plurality of information on the setting function (“user can then vocally enter his/her search query… voice search query… microphone… transmit… voice search query to the search engine… may additionally transmit information regarding geographical location information of the device… to the search engine… geographical location information can derive from… GPS… IP address… area code… location of a cell phone tower”, paragraph 16; “search result data displayed to the user depends on a voice query and geographic location information… Search engine… use the information regarding the geographic location of the device to transmit search result data that can be relevant to the location of the device… transmit a search result… to the device that is relevant to the voice search query as well as the device’s geographic location”, paragraph 23; 
Same combination as discussed in the rejection of claim 40 [where the region/location/position is determined/recognized by a location-deriving/”position information recognition” “unit” of the local computing device, e.g. a GPS sensor when the location is determined based on GPS, or an area-code/IP-address/cell-tower-based-location-determining “unit” for other types of location-determining])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of location information with another because the prior art teaches the claimed invention except for the substitution of location information which is not necessarily determined/recognized based on, for example, GPS, IP address of a device, area code of a device, and cell phone tower location, with location information which is.  Hurst-Hiller teaches that location information which is determined/recognized based on, for example, GPS, IP address of a device, area code of a device, and cell phone tower location, was known in 

As per Claim 45, Weber suggests an operating method of a smart home appliance according to any one of claims 40, 41, 43, and 44, comprising: recognizing whether keyword information is included in the collected voice; collecting image information on a user… through a capturing unit equipped in the smart home appliance; and entering… of a voice… based on the collected image information on the user… (col. 2, line 54 - col. 3, line 25; col. 3, line 62 – col. 4, line 22; col. 6, lines 7-39; col. 7, lines 15-65; col. 8, lines 14-25; col. 9, lines 1-28; col. 15, line 59 – col. 16, line 5; Figures 1-3; [all paragraphs and Figures are cited for each limitation with “key” paragraphs and Figures pertaining to each limitation identified 
Weber, in view of Lepinski, Nicholson, Malhotra, Junqua, Hurst-Hiller, Kim, Odinak, and Chang suggest the “smart home appliance according to… [claim] 40” as discussed above in the rejection of claim 40.
Weber further suggests “an operating method of a smart home appliance according to any one of claims 40, 41, 43, and 44, comprising: recognizing whether keyword information is included in the collected voice; collecting image information on a user… through a capturing unit equipped in the smart home appliance; and entering… of a voice… based on the collected image information on the user…”: Col. 2, line 54 – col. 3, line 4 describes where a local computing device in communication with a microphone/receiver monitors sounds in a room/apartment/house in which the local computing device is placed.  Col. 3, lines 5-25 describes where an “intelligent agent” receives voice queries/commands from a user and performs tasks, and an embodiment where the local computing device also receives/processes voice queries/commands by itself.  Col. 6, lines 18-39 also describe where the input device can be a microphone.  Col. 7, lines 27-41 describes where the local computing device may capture speech only during a monitoring state.  Col. 7, lines 42-65 further describes entering a monitoring state in response to a stimulus which may be, among other things, a “wake word” or visual detection of a speaker by a camera, where one example of visual detection is where a speaker may direct speech to the local computing device by facing a camera and speaking [suggesting that a monitoring state can be entered based on detecting a wakeword or that the user is detected in an image captured by the camera 
These portions suggest “an operating method of a smart home appliance according to any one of claims 40, 41, 43, and 44” [the local computing device “smart home appliance” performs functions that can be interpreted as a steps/functions of a “method”] “comprising: recognizing whether keyword information is included in the collected voice” [receiving/”collecting” speech/”voice” through the microphone “voice input unit” connected to the local computing device “smart home appliance” and determining/”recognizing” whether the received/”collected” speech/”voice” includes a wake word/”keyword”] “collecting image information on a user… through a capturing unit equipped in the smart home appliance”: [capturing/”collecting” image information including an image of a user using a camera “capturing unit” included in the local computing device “smart home appliance”, where the camera is included in the local 
Weber does not, but Lepinski suggests collecting image information on a user’s visage through a capturing unit equipped in the smart home appliance; and entering… of a voice… based on the collected image information on the user’s visage (“threshold requirement for uninterrupted gaze… Once this threshold is met, the speech recognition is enabled until a command is detected or until the user stops fixing their gaze on the camera”, Section III. B.; “face detection”, Section III. A.
As discussed above in the portion of this rejection based on Weber [alone], Weber, in col. 7, lines 27-65, describe two stimuli for causing the local computing device to enter a monitoring state [obviously to activate voice recognition since voice recognition needs the device to monitor/listen-for speech], including a wake word and detecting a speaker with a camera.  This portion of Weber also describes an example where a speaker may face the camera and speak into the microphone, but does not specifically teach where the stimulus is detecting a staring state by detecting a user’s face for a threshold amount of time.
Lepinski teaches activating/enabling speech recognition in response to “uninterrupted gaze” [Section III. B.] and where face detection is used for gaze detection.  This at least suggests where speech recognition is activated/enabled in response to detecting a user’s face for a threshold amount of time [“uninterrupted” is at least suggested to refer to where the user is constantly gazing for a period of time].

For the method steps of Claim 45, Lepinski suggests where the local computing device collects image information on the user’s face/”visage” using the camera included in the local computing device [“collecting image information on a user’s visage through a capturing unit equipped in the smart home appliance”] and where the monitoring state is “enter[ed]… based on the collected image information on the user’s visage”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one camera-based voice process activation criterion with another because the prior art teaches the claimed invention except for the substitution of a camera-based voice process activation 
Weber, in view of Lepinski, do not, but Nicholson suggests entering a standby state of a voice recognition service based on the collected image information on the user’s visage (“turning voice recognition on and off based on where the user is looking… Visual cues may be used alone or in conjunction with other criteria”, paragraph 6; “uses the presence pose, and/or gaze information to activate or deactivate voice recognition for command and control”, paragraph 42; 
The combination [thus far] is as discussed above in the portion of the rejection of claim 40 based on Lepinski.
Weber further describes a stimulus example [col. 7, lines 41-65] where a user speaks into a microphone while facing the camera, but does not specifically teach where both camera and wake word stimulus are used simultaneously to enable monitoring and recognition, and does not specifically teach that the monitoring state is a 
Nicholson specifically teaches where “visual cues” such as “gaze information” can be used “in conjunction with other criteria” in order to activate or deactivate voice recognition.
Nicholson thus suggests where the Weber/Lepinski combination discussed above in the portion of the rejection of claim 40 based on Lepinski, instead of activating monitoring [and maybe recognition] based on only one of a wake word [“keyword”] or detecting the user’s face for a threshold time [i.e. detecting that the user is “staring”], activates monitoring and recognition [both monitoring/capture and recognition] based on both a wake word and detecting the user’s face for a threshold time.  In the monitoring state, the combination device is suggested to be “standing by” to receive speech for recognition.
For the method steps of claim 45, Nicholson suggests where the local computing device “enter[s] a standby state of a voice recognition service” [enters a state where the local computing device is “standing by” to receive speech for recognition] “based on the collected image information on the user’s visage” [based on detecting the user’s face for a threshold time using the image information captured/collected by the camera in the local computing device])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of activated voice process with another and one type of voice process activation with another because the 

As per Claim 48, Weber suggests an installation position of the smart home appliance (col. 2, line 54 - col. 3, line 25; col. 3, line 62 – col. 4, line 22; col. 6, lines 7-39; col. 7, lines 15-65; col. 8, lines 14-25; col. 9, lines 1-28; col. 15, line 59 – col. 16, line 5; Figures 1-3;
Col. 2, line 54 – col. 3, line 25 describes where the local computing device [“smart home appliance”, as discussed in the rejection of claim 45] can be “placed” in an 
Weber, in view of Lepinski, Nicholson, and Malhotra, do not, but Junqua suggests driving the smart home appliance based on information on… position (paragraphs 13, 26-27, 31;
Same combination as discussed in the rejection of claim 40, where location/position is used to “drive the smart home appliance” to use a location/position-based dialect to audibly present a task/command/function to the user.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of audio output with another because the prior art teaches the claimed invention except for the substitution of audio output which is not necessarily synthesized speech output in a dialect determined based on a location with audio output which is.  Junqua teaches that audio 
Weber, in view of Lepinski, Nicholson, Maholtra, and Junqua, do not, but Hurst-Hiller suggests recognizing an installation position of the smart home appliance through a position information recognition unit; and driving the smart home appliance based on information on the installation position (“user can then vocally enter his/her search query… voice search query… microphone… transmit… voice search query to the search engine… may additionally transmit information regarding geographical location information of the device… to the search engine… geographical location information can derive from… GPS… IP address… area code… location of a cell phone tower”, paragraph 16; “search result data displayed to the user depends on a voice query and geographic location information… Search engine… use the information regarding the geographic location of the device to transmit search result data that can 
Same type of combination as in the rejection of claim 40 [i.e. the same combination as discussed in the rejection of claim 40, except where the local device location is more specifically an “installation position of the smart home appliance”, including where Hurst-Hiller suggests where the location/position used to determine the synthesized voice dialect used to audibly present the command/task/function is a location/position determined using, for example, GPS, area code, IP address], where, as discussed in the portion of the rejection of claim 48 based on Weber, Weber suggests where the local computing device is an “installed” device such that the local computing device’s position is an “installation position of the smart home appliance”.
Hurst-Hiller suggests where the “installation position of the smart home appliance” is determined/”recognized” based on, for example, GPS, area code, or IP address [e.g. in the case of GPS, using a GPS sensor “position information recognition unit”, or an area-code/IP-address-based-location-determining “unit” for other types of location-determining], and where “the installation position” is the location/position used to “drive the smart home appliance” to use a location/position-based dialect corresponding to the location/position to audibly present a task/command/function to the user.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of location information with another because the prior art teaches the claimed invention except for the 

As per Claim 50, Weber, in view of Lepinski, Nicholson, Malhotra, and Junqua, do not, but Hurst-Hiller suggests wherein the recognizing of the installation position of the smart home appliance comprises checking a communication address as a first communication module equipped in the smart home appliance is connected to a second communication module equipped in a server (“user can then vocally 
Same type of combination as in the rejection of claim 40 [i.e. the same combination as discussed in the rejection of claim 40, except where the local device location is more specifically an “installation position of the smart home appliance”, including where Hurst-Hiller suggests where the location/position used to determine the synthesized voice dialect used to audibly present the command/task/function is a location/position determined using, for example, GPS, area code, IP address], where, as discussed in the portion of the rejection of claim 48 based on Weber, Weber suggests where the local computing device is an “installed” device such that the local computing device’s position is an “installation position of the smart home appliance”.
The IP address embodiment suggests “wherein the recognizing of the installation position of the smart home appliance comprises checking a communication address as a first communication module equipped in the smart home appliance is connected to a second communication module equipped in a server” [see paragraph 16 which 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of location information with another because the prior art teaches the claimed invention except for the substitution of location information which is not necessarily determined/recognized based on IP address of a device with location information which is.  Hurst-Hiller teaches that location information which is determined/recognized based on IP address of a device was known in the art.  One of ordinary skill in the art could have substituted one type of location information with another to obtain the predictable results of an installed device which processes speech commands/queries using speech recognition, which identifies a command/task to be performed in textual transcription speech recognition results, and which activates a monitoring state in response to stimuli including a wake word and detecting a user using a camera (as per Weber) where detecting a user using 

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber, in view of Lepinski, Nicholson, Malhotra, Junqua, Hurst-Hiller, Kim, Odinak, and Chang, as applied to claim 40, above, and further in view of Hamynen et al. (US 2005/0228860), hereafter Hamynen.

As per Claim 41, Weber, in view of Lepinski, Nicholson, Malhotra, and Junqua, do not, but Hurst-Hiller suggests wherein the position information recognition unit comprises: a GPS reception unit receiving a position… from a position information transmission unit; and a first communication module communicably connected to a second communication module equipped in a server (“user can then vocally enter his/her search query… voice search query… microphone… transmit… voice search query to the search engine… may additionally transmit information regarding geographical location information of the device… to the search engine… geographical location information can derive from… GPS… IP address… area code… location of a cell phone tower”, paragraph 16; “search result data displayed to the user depends on a voice query and geographic location information… Search 
Same combination as applied to reject claim 40, particularly the embodiment where the location/”position” is determined based on GPS.  
The GPS embodiment suggests “wherein the position information recognition unit comprises: a GPS reception unit receiving a position… from a position information transmission unit; and a first communication module communicably connected to a second communication module equipped in a server” [see paragraph 23 of Hurst-Hiller that describes where a device is informed of its exact geographic location based on a transmission from a satellite, including where a satellite transmits a signal to a GPS sensor within a device, which suggests where a GPS “unit” in the local computing device of the combination applied to reject claim 40 includes a GPS sensor/”GPS reception unit” that receives the device’s geographic location “position…” from a satellite’s GPS-information-transmitting “position information transmission unit”, and includes communication hardware that is “communicably connected” to communication hardware in the satellite, where the satellite can be interpreted as a “server” for GPS information.  To be clear, the hardware responsible for data transmission of the GPS information is interpreted as corresponding to the claimed “communication modules” while the component that receives, processes, and uses the GPS information received via the “communication modules” to determine the local computing device’s geographic location is interpreted as corresponding to the claimed “GPS reception unit”])

Weber, in view of Lepinski, Nicholson, Malhotra, Junqua, Hurst-Hiller, Kim, Odinak, and Chang, do not, but Hamynen suggests a GPS reception unit receiving a position coordinate from a position information transmission unit (paragraphs 39, 42; Figure 1;

In Hamynen, paragraph 39 describes Global Positioning System [GPS] and where a mobile terminal communicates with GPS through an internal GPS receiver to receive location information accurate to within several meters to several centimeters.  Paragraph 42 describes where keyword search results are filtered according to location tag and where location tag may be represented by latitude/longitude coordinates which may be provided by GPS.
Hamynen thus suggests where the “GPS reception unit receiving a position… from a position information transmission unit” [GPS sensor that receives the device’s exact geographic location “position…” from a satellite’s GPS-information-transmitting “position information transmission unit”, as discussed above] more specifically receives GPS position coordinates)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of GPS with another because the prior art teaches the claimed invention except for the substitution of GPS which does not necessarily indicate position using coordinates with GPS which does.  Hamynen teaches that GPS which indicates position using coordinates was known in the art.  One of ordinary skill in the art could have substituted one type of GPS with another to obtain the predictable results of a device which processes speech commands/queries using speech recognition, which identifies a command/task to be performed in textual transcription speech recognition results, and which activates a .

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber, in view of Lepinski, Nicholson, Malhotra, Junqua, Hurst-Hiller, Kim, Odinak, and Chang, as applied to claim 40, above, and further in view of Westphal (US 2008/0120542).

As per Claim 44, Weber, in view of Lepinski, Nicholson, Malhotra, Junqua, Hurst-Hiller, Kim, Odinak, and Chang, do not, but Westphal suggests wherein the position information recognized by the position information recognition unit comprises weather information (“context may be deduced using geo-location information, such as Zip codes, latitude and longitude, etc., and other information associated with the location such as time, such as time of day, time of week, time of year, weather, etc.”, paragraph 13; “when a user interacts with the server processing device 68 the server processing device 68 will be able to discern, using well known technologies, the geo-location of the user, e.g., the latitude, longitude, time zone, city, country, etc”, paragraph 20; paragraph 25;
The combination [thus far] is as discussed in the rejection of claim 40, including where Hurst-Hiller suggests where the local computing device in the Weber/Lepinski/Nicholson/Malhotra/Junqua combination discussed in the rejection of claim 40 further includes a “position information recognition unit” [e.g. a GPS sensor in the case of GPS, or an area-code/IP-address-based-location-determining “unit” for other types of location-determining] that determines/”recognizes” geographic location of the device from, for example, IP address or GPS or area code “position information”
Westphal [paragraphs 13 and 20] describes where “geo-location information” can be latitude and longitude [coordinate information that can be provided by GPS as described in Hamynen et al., US 2005/0228860, paragraphs 39, 42; Figure 1] and other types of location information such as ZIP code, time zone, city, country, etc.  Paragraph 25 describes where geo-location can be used to bias search results that are presented to the user [similar to how Hurst-Hiller uses location to determine search results] and more specifically describes where location indicates weather [e.g. determining that the user is based in Miami leads the system to present warm weather products whereas 
Westphal thus suggests where, in the combination applied to reject claim 40, the location determined based on GPS/area-code/IP address is indicative of the location’s weather [“wherein the position information recognized by the position information recognition unit comprises weather information”, such that the location, even as a location identifier, is “weather information”].)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of location information with another because the prior art teaches the claimed invention except for the substitution of location information which is not necessarily indicative of weather.  Westphal teaches that location information which is indicative of weather was known in the art.  One of ordinary skill in the art could have substituted one type of location information with another to obtain the predictable results of a device which processes speech commands/queries using speech recognition, which identifies a command/task to be performed in textual transcription speech recognition results, and which activates a monitoring state in response to stimuli including a wake word and detecting a user using a camera (as per Weber) where detecting a user using a camera includes detecting a user’s face for a threshold time (as per Lepinski) where the activation also activates recognition and where the activation is in response to multiple cues/stimuli (as per Nicholson) where the identified command/task is audibly presented to the user (as per Malhotra) where the audible presentation uses a synthesized voice with a dialect determined based on a location (as per Junqua) where the location is determined based .

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber, in view of Lepinski, Nicholson, Malhotra, Junqua, Hurst-Hiller, Kim, Odinak, and Chang, as applied to claim 48, above, and further in view of Hamynen et al. (US 2005/0228860), hereafter Hamynen.

As per Claim 49, Weber, in view of Lepinski, Nicholson, Malhotra, and Junqua, do not, but Hurst-Hiller suggests wherein the recognizing of the installation position of the smart home appliance comprises receiving GPS… information from a GPS satellite or a communication base station (“user can then vocally enter his/her search query… voice search query… microphone… transmit… voice search query to the search engine… may additionally transmit information regarding geographical location information of the device… to the search engine… geographical location information can derive from… GPS… IP address… area code… location of a cell phone 
Same combination as in the rejection of claim 48 including where, as discussed in the portion of the rejection of claim 48 based on Weber, Weber suggests where the local computing device is an “installed” device such that the local computing device’s position is an “installation position of the smart home appliance”
The GPS embodiment suggests “wherein the recognizing of the installation position of the smart home appliance comprises receiving GPS… information from a GPS satellite or a communication base station” [see paragraph 23 of Hurst-Hiller that describes where a device is informed of its exact geographic location based on a transmission from a satellite, including where a satellite transmits a signal to a GPS sensor within a device, and so Hurst-Hiller suggests where the “installed” local computing device’s location is determined based on GPS information received from a GPS satellite])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of location information with another because the prior art teaches the claimed invention except for the substitution of location information which is not necessarily determined/recognized based on GPS with location information which is.  Hurst-Hiller teaches that location 
Weber, in view of Lepinski, Nicholson, Malhotra, Junqua, Hurst-Hiller, Kim, Odinak, and Chang, do not, but Hamynen suggests wherein the recognizing of the installation position of the smart home appliance comprises receiving GPS coordinate information from a GPS satellite or a communication base station (paragraphs 39, 42; Figure 1;
Same type of combination as discussed in the rejection of claim 41, where Hurst-Hiller does not specifically describe where the GPS position information received by the GPS sensor is GPS coordinates, and Hamynen describes where GPS information is GPS coordinate information.  Additionally, as discussed in the portion of the rejection of claim 48 based on Weber, Weber suggests where the local computing device is an 
In Hamynen, paragraph 39 describes Global Positioning System [GPS] and where a mobile terminal communicates with GPS through an internal GPS receiver to receive location information accurate to within several meters to several centimeters.  Paragraph 42 describes where keyword search results are filtered according to location tag and where location tag may be represented by latitude/longitude coordinates which may be provided by GPS.
Hamynen thus suggests where the “wherein the recognizing of the installation position of the smart home appliance comprises receiving GPS coordinate information from a GPS satellite or a communication base station” [where the “installed” local computing device more specifically receives GPS coordinate information from the GPS satellite, and the “installed” local computing device’s location is determined based on the GPS coordinate information received from the GPS satellite])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of GPS with another because the prior art teaches the claimed invention except for the substitution of GPS which does not necessarily indicate position using coordinates with GPS which does.  Hamynen teaches that GPS which indicates position using coordinates was known in the art.  One of ordinary skill in the art could have substituted one type of GPS with another to obtain the predictable results of an installed device which processes speech commands/queries using speech recognition, which identifies a command/task to be performed in textual transcription speech recognition results, and which activates a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 40-41, 43-45, 48-50, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-15, 18-20, of U.S. Patent No. 10,269,344, hereafter Parent Patent, in view of Junqua (US 2004/0054534), Kim et al. (US 2010/0114559), hereafter Kim, and Odinak et al. (US 2013/0016815), hereafter Odinak, and Chang (US 6,456,975). 

As per Claim 40, Claim 12 of the Parent Patent (interpreted as incorporating the limitations of claims 1 and 10 of the Parent Patent) teaches:
A smart home appliance (preamble of Claim 1 of the Parent Patent)
The first five limitations and the 3rd to last and 4th to last limitations of Claim 40 (first five limitations and the last 2 limitations of Claim 1 of the Parent Patent, respectively)
a position information recognition unit recognizing position information; and an output unit outputting the setting information based on position information recognized by the position information recognition unit (claim 10 of the Parent Patent)
and wherein the output unit comprises a voice output unit outputting the setting information as a voice, by using the position information recognized by the position information recognition unit… (Claim 12 of the Parent Patent [“the position information” has antecedent basis to “position information recognized by the 
Claim 12 of the Parent Patent does not, but Junqua suggests and wherein the voice output unit outputs region customized information by using a dialect in a region… (paragraphs 13, 27, 31;
Junqua describes determining a synthesized voice dialect [“voice output” dialect] based on location [paragraph 27]
Junqua suggests “and wherein the voice output unit outputs region customized information by using a dialect in a region…”: where the outputting of the information on the setting function as a voice by using the position information in Claim 12 of the Parent Patent is more specifically outputting the information on the setting function using a particular dialect/language corresponding to the position information recognized by the position information recognition unit, where the position information recognized by the position information recognition unit [when it is information identifying a position/location] can be interpreted as “a region determined by the position information recognition unit”, the dialect/language corresponding to the position/location can be interpreted as “a dialect in [the] region”, and where outputting the information on the setting function using the dialect/language corresponding to the “region” can be interpreted as where the “information” on the setting function which is output as a voice is “customized” to the dialect’s/language’s “region”)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of position-based voice output with another because Claims 1, 10, and 12 of the Parent Patent teaches 
Claim 12 of the Parent Patent and Junqua, do not, but Kim suggests wherein the output unit comprises a voice output unit outputting the setting information as a voice, by using the position information recognized by the position information recognition unit and…, and wherein the voice output unit outputs region customized information by using a dialect in a region… (paragraph 13; 
	Kim [paragraph 13] describes where language of a user input is determined based on “several factors in combination”, where one of the factors is a region determined based at least in part on IP address.
Kim suggests “wherein the output unit comprises a voice output unit outputting the setting information as a voice, by using the position information recognized by the position information recognition unit and…, and wherein the voice output unit outputs region customized information by using a dialect in a region…”: where the position-information-based dialect determination of the combination of Claims 1, 10, and 12 of the Parent Patent, in view of Junqua, is, instead, a multiple-factor language/dialect 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of language determination based on a determined region with another because Claims 1, 10, and 12 of the Parent Patent and Junqua teaches the claimed invention except for the substitution of language determination based on a determined region which is not necessarily language determination that is based on multiple factors, one of which is a determined region, with language determination which is.  Kim teaches that language determination based on a determined region which is language determination that is based on multiple factors, one of which is a determined region, was known in the art.  One of ordinary skill in the art could have substituted one type of language determination with another to obtain the predictable results of Claims 1, 10, and 12 of the Parent Patent, where the position information is used to determine a dialect that corresponds to the position information and that is to be used to output the voice of Claim 12 of the Parent Patent (as per Junqua) where the dialect is also determined based on another factor in addition to the position information (as per Kim).
Claim 12 of the Parent Patent, in view of Junqua and Kim, do not, but Odinak suggests a... recognition unit including a database for dialects used… a plurality of… and extracting the intonation of a voice inputted from the voice input unit to determine a… dialect of the voice from the plurality of… and wherein the output unit comprises a voice output unit outputting the setting information as a voice, by using the position information recognized by the position information recognition unit and the… dialect recognized by the… recognition unit, and wherein the voice output unit outputs region customized information by using a dialect… determined by the… recognition unit (paragraph 32; 
Odinak [paragraph 32] describes where a user’s dialect can be determined by comparing a voice sample of the user with other populations to identify the population to which the user’s voice sample is the most similar based on voice characteristics, such as intonation, and where the user’s speech can then be classified as having the dialect associated with the most similar population [where the intonation-based similarity is at least suggested to be a similarity between intonation of the user’s voice sample and intonation of voice data of the most similar population]
Odinak suggests “a... recognition unit including a database for dialects used… a plurality of… and extracting the intonation of a voice inputted from the voice input unit to determine a… dialect of the voice from the plurality of…” and “wherein the output unit comprises a voice output unit outputting the setting information as a voice, by using the position information recognized by the position information recognition unit and the… dialect recognized by the… recognition unit, and wherein the voice output unit outputs region customized information by using a dialect… determined by the… recognition unit”: where the another factor used to determine the dialect [in addition to the position information] in the combination of Claims 1, 10, and 12 of the Parent Patent, in view of Junqua and Kim, is voice intonation similarity between the a sample of the user’s speech [suggested to be collected by the local computing device’s “voice input unit” microphone] and a population associated with a dialect [i.e. where the dialect for the synthesized voice is determined based on a combination of the position information and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of language-determining factor with another because the Claims 1, 10, and 12 of the Parent Patent and Junqua and Kim teaches the claimed invention except for the substitution of a language-determining factor which is not necessarily how similar a user’s speech intonation is to intonation of speech of each of a plurality of populations, where the 
Claim 12 of the Parent Patent, in view of Junqua, Kim, and Odinak, do not, but Chang suggests a region recognition unit including a database for dialects used in a plurality of regions and extracting the intonation of a voice inputted from the voice input unit to determine a region dialect of the voice from the plurality of regions and wherein the output unit comprises a voice output unit outputting the setting information as a voice, by using the position information recognized by the position information recognition unit and the region dialect recognized by the region recognition unit, and wherein the voice output unit outputs region customized information by using a dialect in a region determined by the region recognition unit (col. 1, line 56 - col. 2, line 10;
Odinak does not specifically state that a populations associated with a dialects are each a population associated with a region.
Chang [col. 1, line 56 – col. 2, line 10] describes where dialects can be particular to a specific region of people [e.g. region of people living in Mississippi], which also suggests where there are other regions of people living in other states/regions.
Chang suggests “a region recognition unit including a database for dialects used in a plurality of regions and extracting the intonation of a voice inputted from the voice input unit to determine a region dialect of the voice from the plurality of regions” and “wherein the output unit comprises a voice output unit outputting the setting information as a voice, by using the position information recognized by the position information recognition unit and the region dialect recognized by the region recognition unit, and wherein the voice output unit outputs region customized information by using a dialect in a region determined by the region recognition unit”: where the plurality of populations that are each associated with a respective dialect are more specifically populations that are each associated with a respective particular region).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of population with another because Claims 1, 10, and 12 of the Parent Patent, in view of Junqua, Kim, and Odinak, teaches the claimed invention except for the substitution of populations which are not necessarily each associated with a respective region with populations which are.  Chang suggests that populations which are each associated with a respective region 

Claims 41, 43-44 correspond to claims 11, 13-14 of the Parent Patent, respectively.

As per Claim 45, Claims 1, 10, and 12 of the Parent Patent, in view of Junqua, Kim, Odinak, and Chang, suggests Claim 40, as discussed above.
Claims 1, 10, and 12 of the Parent Patent do not, but Claim 15 of the Parent Patent (interpreted as incorporating the limitations of Claim 1 of the Parent Patent) suggests claim 45 (The last 3 limitations of claim 15 of the Parent Patent correspond to the last 3 limitations of claim 45, respectively 

More specifically, the preamble of Claim 15 of the Parent Patent suggests where the last 3 limitations of claim 15 of the Parent Patent are part of an operating method of a smart home appliance according to claim 40.  
Although claim 40 includes more limitations than claim 1 of the Parent Patent, the method steps are performed by elements that are shared between Claim 1 of the Parent Patent and Claim 40.  Claim 15 of the Parent Patent thus suggests where the operating method steps of Claim 15 of the Parent Patent are operating method steps of the combination of Claims 1, 10, and 12 of the Parent Patent and Junqua, Kim, Odinak, and Chang, which reads on claim 40, and Claim 15 of the Parent Patent thus suggests claim 45).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of smart home appliance with another because Claims 1, 10, and 12 of the Parent Patent, Junqua, Kim, Odinak, and Chang, teaches the claimed invention except for the substitution of a smart home appliance which does not necessarily perform the method steps of claim 45 with a smart home appliance which does.  Claim 15 of the Parent Patent teaches that a smart home appliance which performs the method steps of claim 45 was known in the claims.  One of ordinary skill in the art could have substituted one smart home appliance 
	
Claims 48-50 correspond to claims 18-20 of the Parent Patent, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 101842243A teaches “The language identifier who is associated with selected data field can be determined (410).For example, can be read such as the mark of HTML mark or XML tag or with corresponding other identifier in selected data field.Mark or other identifier can be indicated the language that is associated with the data field.In addition, the user language preference can be determined (415) based on 
2004/0215451 teaches “Broadly, the present disclosure concerns call processing centers, where a number of human operators answer customers' telephone calls and provide the appropriate service such as customer service, reservations, technical support, and the like. In one example, a telephone call handling center is provided where operators listen to their respective callers, and instead of speaking directly to the callers, the operators utilize partially or completely synthesized output voices that are generated or modified to exhibit prescribed speech characteristics. For each caller, selection is made of one or more output voices each exhibiting prescribed speech characteristics. Some exemplary speech characteristics of output voices include presence or absence of accent, dialect, speech speed, speech patterns, pitch, tone, timbre, phrasing, vocabulary, word choice, male/female speaker, speaker age, speech particular to people of a particular geographic region or socioeconomic status or other 
2003/0191817 teaches “In an embodiment of the present invention, the user's language selection is determined via a number of factors or triggers. If the user is identified as having previously accessed the web page and as having an associated language assigned to that user, the associated language is used. If the user selected a default language during login or registration, this default language is selected for the user. Absent the system being able to determine an assigned language for the user, the system prompts the user to select a default language. For example, in one embodiment, a screen prompt appears for the user in multiple languages requesting the user to select a language for system use” (paragraph 32).  This reference describes user language selection based on multiple factors/triggers.
2009/0070098 teaches “A language identifier associated with the selected data field can be determined (410). For example, a tag, such as an HTML tag or XML tag, or other identifier corresponding to the selected data field can be read. The tag or other identifier can indicate a language associated with the data field. Further, a user language preference can be determined based on one or more factors (415). The user language preference can be general or specific. For example, the user language preference can be associated with a plurality of applications, a single application, one or more data entry templates, or a particular data entry field. In an implementation, a user profile can be accessed to determine whether the user has established a language preference. The user profile can indicate one or more user language preferences and/or 
2002/0135618 teaches “The user's dialect can be determined from the accent and the usage of keywords or idioms which are specific to a given dialect. For example, in the French language, the choice of "nonante" for the numeral 90 instead of "Quatre Vingt Dix" would identify the speaker as being of Belgian or Swiss extraction, and not French or Canadian. Further, the consequent choice of "quatre-vingt" instead of "octante" or "Huitante" for the numeral 80 would identify the individual as Belgian and not Swiss. In American English, the choice of "grocery sack" rather than "grocery bag" might identify a person as being of Midwestem origin rather than Midatlantic origin. Another example of Midwestern versus Midatlantic American English would be the choice of "pop" for a soft drink in the Midwest and the choice of "soda" for the corresponding soft drink in the middle Atlantic region. In an international context, the use of "holiday" rather than "vacation" might identify someone as being of British rather than United States origin. The operations described in this paragraph can be carried out using a speech recognizer 126 which will be discussed below” (paragraph 219) and “Determination of accent from acoustic features is known in the art. For example, the paper "A Comparison of Two Unsupervised Approaches to Accent Identification" by Lincoln et al., presented at the 1998 International Conference on Spoken Language 
2016/0104486 (priority for paragraph 120 does not appear to precede 11/24/2015) teaches “In some embodiments, the tone identifiers identify a dialect of the user, and the dialect of the user includes one or more of a language dialect, a country dialect, a geographic region dialect, an age dialect, or combinations of two or more thereof” (paragraph 120).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





EY 11/22/2021
/ERIC YEN/Primary Examiner, Art Unit 2658